Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 1 of 24 PageID #: 17464



   1                           UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

   2    -------------------------------------X
                                             :
   3    STEVEN SCHREIBER, et al.,            :
                                             :
   4                     Plaintiffs,         :
                                             : 15-CV-06861 (CBA)(JO)
   5                 v.                      :
                                             : February 7, 2019
   6    EMIL FRIEDMAN, et al.,               : Brooklyn, New York
                                             :
   7                     Defendants.         :
                                             :
   8    -------------------------------------X

   9
                 TRANSCRIPT OF CIVIL CAUSE FOR STATUS CONFERENCE
  10                   BEFORE THE HONORABLE JAMES ORENSTEIN
                          UNITED STATES MAGISTRATE JUDGE
  11

  12    APPEARANCES:

  13
        For the Plaintiffs:            RAPHAEL ROSENBLATT, ESQ.
  14                                   Rosenblatt Law PC
                                       c/o Creizman LLC
  15                                   565 Fifth Avenue, 7th Floor
                                       New York, New York 10017
  16
        For the Defendants:            NICOLE I. HYLAND, ESQ.
  17                                   TYLER MAULSBY, ESQ.
                                       Frankfurt Kurnit Klein & Selz
  18                                   488 Madison Avenue
                                       New York, New York 10022
  19

  20

  21    Court Transcriber:             SHARI RIEMER, CET-805
                                       TypeWrite Word Processing Service
  22                                   211 N. Milton Road
                                       Saratoga Springs, New York 12866
  23

  24

  25
        Proceedings recorded by electronic sound recording,
        transcript produced by transcription service
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 2 of 24 PageID #: 17465



                                                                                   2




     1   (Proceedings began at 9:38 a.m.)

     2              THE CLERK:    Civil cause for a hearing, Schreiber v.

     3   Friedman, et al., Docket No. 15-CV-6861.

     4              Will the parties please state their appearances for

     5   the record, starting with the plaintiffs?

     6              MR. ROSENBLATT:     Thank you.    Good morning, Your

     7   Honor.   Raphael Rosenblatt, Rosenblatt Law, PC, on behalf of

     8   Eugene Schreiber, Steven Schreiber, and Two Rivers Coffee.

     9   I'll note just for the record that both Mr. Schreibers are

   10    here with me.

   11               THE COURT:    Good morning to all of you.       And for the

   12    --

   13               MS. HYLAND:    Good morning, Your Honor.       Nicole

   14    Hyland of Frankfurt Kurnit Klein & Selz for Nelkin & Nelkin.

   15    And both of the Nelkins are here with me today.

   16               THE COURT:    Good morning to all of you.       And?

   17               MR. MAULSBY:    Tyler Maulsby of Frankfurt Kurnit

   18    Klein & Selz, also on behalf of Nelkin & Nelkin.          Good

   19    morning.

   20               THE COURT:    Good morning to everybody.

   21               All right, folks.     So you had asked to have this

   22    conference to talk about the hearing to have the hearing.            So

   23    -- and I think it was your request, Ms. --
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 3 of 24 PageID #: 17466



                                                                                  3

     1                MS. HYLAND:    Yes.

     2                THE COURT:    -- Hyland.    So tell me what it is you

     3   have in mind.

     4                MS. HYLAND:    Well, the reason we wanted to have this

     5   conference was to discuss what procedural things needed to be

     6   done before the hearing.

     7                THE COURT:    Okay.

     8                MS. HYLAND:    And, you know what, there's a lot at

     9   stake at this hearing.      There's the issue of the, you know,

   10    the for-cause termination.         There's the issue of what fees my

   11    clients are entitled to.      There's a lot of money at stake

   12    here.   And if we were in a plenary proceeding, there would be

   13    discovery, there would be, you know, a procedure there.           And,

   14    here, given these issues and given all of the factual issues

   15    that have been raised by the Schreibers' letter setting forth

   16    their grounds for for-cause termination, we're asking the

   17    Court if we could have some expedited discovery to prepare, to

   18    develop the evidence, and prepare for this hearing to make it

   19    more efficient for everyone.

   20                 We did reach out to Counsel to try to meet and

   21    confer on that, and we had a conversation.         And I mean I'll

   22    let Counsel state his position, but essentially, I understood

   23    his position to be that he did not believe any discovery was

   24    necessary.    So that's why we requested the conference.

   25                 THE COURT:    And you say discovery about what and in
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 4 of 24 PageID #: 17467



                                                                                 4

     1   what form?

     2                MS. HYLAND:    So we would like some document

     3   discovery and some limited depositions.        And essentially, the

     4   issues that are set forth in the for-cause would dictate the

     5   contours of discovery.      So, for example, one of the grounds --

     6   the main ground for that the Schreibers set forth in their

     7   for-cause letter for claiming that there was for-cause

     8   termination is that there was this dispute over the valuation

     9   of the company, that they believe that the Nelkins took an

   10    unreasonable and unfair position on the valuation in order to

   11    unfairly inflate their fees.

   12                 We, of course, believe that we had a reasonable

   13    basis to believe that the company had a certain value based on

   14    the statements that were made to us by -- to my clients by the

   15    Schreibers.    And so we believe that position was reasonable.

   16    But one of the issues is going to be what was the actual value

   17    of the company.

   18                 THE COURT:    No.   I'm not going to determine what the

   19    valuation properly was.      Look, you said it was X, they said it

   20    was Y.   Let's say you're right, it was X.        The question's not

   21    were you right.    The question is did you act on the basis of

   22    that knowledge in a way that is permissible or that gave rise

   23    to discharge for cause.      It doesn't matter whether you were

   24    right or wrong.    It's what you did with the belief that you

   25    were right that matters.
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 5 of 24 PageID #: 17468



                                                                                 5

     1              MS. HYLAND:    Okay.   I mean I would say that it does

     2   -- it is relevant what the valuation is.

     3              THE COURT:    Tell me why.     Would it give them reason

     4   to discharge you for cause if they were right and you were

     5   wrong?

     6              MS. HYLAND:    Would it give them -- if -- I think

     7   it's difficult to disentangle the question --

     8              THE COURT:    I don't because this is a question of

     9   for-cause termination, not who's right about the valuation or

   10    about what fee is owed.      The question here is were your

   11    clients discharged for cause.       That is based on what happened

   12    between you and what actions the relevant parties took in

   13    court or with each other.      You know what the communications

   14    were between client and counsel.       You know what actions were

   15    taken here in court.     I just don't see the relevance to the

   16    determination I'm going to have to make as to who is right

   17    about the valuation of the company.

   18               MS. HYLAND:    Well, I think one basis is that, you

   19    know, if the Schreibers were, for example, misrepresenting

   20    what the value of the company was to the Nelkins in order to

   21    continue to have them, you know, put a lot of resources into

   22    litigating the case, then I think that's relevant.          And one

   23    simple way to determine that is to compare the communications

   24    with what the actual value of the company is.

   25               THE COURT:    I'm not -- I just don't -- I'm not --
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 6 of 24 PageID #: 17469



                                                                                 6

     1   I'm absolutely not going to determine the value of the

     2   company.

     3              MS. HYLAND:    Okay.

     4              THE COURT:    It's not before me.

     5              MS. HYLAND:    Okay.   Well, even --

     6              THE COURT:    What else do you want discovery about?

     7              MS. HYLAND:    -- putting that aside for -- so the

     8   communications, one of the grounds, for example, for

     9   termination was that allegedly the Nelkins, while they were

   10    trying to resolve this fee issue with their clients, refused

   11    to communicate with other attorneys that the Schreibers had

   12    hired to represent them in connection with the fee issue.

   13    And, obviously, we dispute that, but I think some of the

   14    evidence will -- you know, the evidence will show, I believe,

   15    that the Nelkins did make themselves available and did in fact

   16    communicate with those lawyers.

   17               But we would like to be able to develop evidence

   18    about what -- you know, what those lawyers would say about

   19    those communications and, you know, whether they believe that

   20    they had access to the Nelkins and were able to communicate

   21    with them on this issue.      So that's one issue that we'd like

   22    to explore.   We would like to have depositions of the

   23    Schreibers at a minimum to be able to explore all of the

   24    issues that they raise.

   25               They also say at the end of their letter that
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 7 of 24 PageID #: 17470



                                                                                 7

     1   there's a plethora of evidence of direct conflict of interest

     2   that can be provided to the Court if the Court so requests.

     3   They also say there is more evidence that if there's a

     4   hearing, that it will come to light.        We would like to know

     5   what that evidence is.

     6                THE COURT:    Well, you'll see it in their motion, and

     7   you'll respond with your evidence because every motion that

     8   involves a dispute of fact require discovery as opposed to a

     9   hearing on it.

   10                 MS. HYLAND:    Let me just clarify.

   11                 THE COURT:    Let you answer the question.     Does every

   12    motion in which the parties disagree about the underlying

   13    facts require discovery or simply a factual determination

   14    before the motion is decided?

   15                 MS. HYLAND:    I don't think every -- no, I don't

   16    think every motion --

   17                 THE COURT:    Ma Nishtana.

   18                 MS. HYLAND:    Sorry.

   19                 THE COURT:    Ma Nishtana.   What makes this one

   20    different?

   21                 MS. HYLAND:    Oh, okay; sorry.   As I said before,

   22    there's millions of dollars at stake here, and there's a

   23    reputation of the Nelkins at stake here.         This is a major

   24    issue that is being -- we're being asked to brief and

   25    determine or, you know, to have a hearing on.         And if we were
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 8 of 24 PageID #: 17471



                                                                                 8

     1   -- we had the ability to go and have a plenary proceeding, we

     2   in fact filed on and withdrew it in good faith because, you

     3   know, we understood that these issues were going to be held

     4   here.   But if we --

     5               THE COURT:    Whoa, stop.

     6               MS. HYLAND:    Sorry.

     7               THE COURT:    You're saying I have to give you

     8   discovery because you decided to withdraw your lawsuit?

     9   That's --

   10                MS. HYLAND:    No.    That's not --

   11                THE COURT:    That's not binding on me.

   12                MS. HYLAND:    That's not what I meant.

   13                THE COURT:    And you didn't ask me.

   14                MS. HYLAND:    Sorry?

   15                THE COURT:    You didn't ask me.

   16                MS. HYLAND:    You're right.    I --

   17                THE COURT:    So don't -- so --

   18                MS. HYLAND:    That's not what I meant.      Please let me

   19    -- I apologize.    That's not what I meant.

   20                THE COURT:    Okay.

   21                MS. HYLAND:    What I meant was, you know, we

   22    understood we had a right to have plenary proceeding.           I'm not

   23    saying that you made any representation to us that you would

   24    provide us with this discovery, but if we were in a plenary

   25    proceeding, we would be able to have a certain amount of
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 9 of 24 PageID #: 17472



                                                                                 9

     1   discovery.    We're just asking for some limited discovery to be

     2   able to develop this evidence that they're claiming exists so

     3   that we can be prepared for a hearing.

     4                There was another point that you asked me about and

     5   I didn't have a chance to respond to, so I apologize.           But,

     6   you know, I just -- again, we're just asking for some, you

     7   know, modicum of discovery here in order to prepare for this

     8   hearing.

     9                THE COURT:    Okay.   You also [indiscernible].     You

   10    also said you wanted to talk about witnesses at the hearing?

   11                 MS. HYLAND:    Well, yeah.   That's one of the issues.

   12                 THE COURT:    So what do you have in mind?

   13                 MS. HYLAND:    So, again, looking to the letter as

   14    sort of a guidepost for what the issues are that the

   15    Schreibers -- we understand the Schreibers plan to raise, we

   16    would obviously have the Schreibers as, you know, witnesses.

   17    The Nelkins would be witnesses.       Beyond that, again, they talk

   18    about the fact that we refuse to communicate with their

   19    attorneys.    So I believe their attorneys may be witnesses to

   20    talk about that, so that would be Jerry Weiss and Mr. Parness.

   21                 They talk about that we allegedly worked with

   22    Nicholas Faso, counsel to Mr. Koenig, to try to, you know,

   23    somehow manipulate the settlement against the Schreibers, so

   24    they may be witnesses.      So were hoping to be able to have some

   25    procedure to exchange the list of witnesses and come to some
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 10 of 24 PageID #: 17473



                                                                                10

     1   --

     2               THE COURT:    Okay.

     3               MS. HYLAND:    -- some basis for having witness lists.

     4               THE COURT:    All right.      Mr. Rosenblatt, what do you

     5   say?

     6               MR. ROSENBLATT:       Well, I think Your Honor has really

     7   touched on the issue.      I mean this really is a motion --

     8               THE COURT:    Well, and I touched the valuation, but

     9   --

    10               MR. ROSENBLATT:       Yeah.   I mean --

    11               THE COURT:    -- you're going to raise factual issues

    12   and ask me to make certain factual findings based on what

    13   witnesses they have?

    14               MR. ROSENBLATT:    Yes.

    15               THE COURT:    Okay.    How are you planning to prove the

    16   --

    17               MR. ROSENBLATT:    Well --

    18               THE COURT:    -- the facts that are in dispute?

    19               MR. ROSENBLATT:    Well, frankly, I think that we can

    20   -- I mean I think this is something that can be done by motion

    21   practice.    I mean the issues are --

    22               THE COURT:    But is it a motion that will have

    23   factual disputes?

    24               MR. ROSENBLATT:    I mean sure.

    25               THE COURT:    Okay.    How do you propose to have me
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 11 of 24 PageID #: 17474



                                                                                11

     1   resolve them; on what evidence?       Declarations and affidavits,

     2   witness testimony at a hearing, what?

     3              MR. ROSENBLATT:     We can certainly do witness

     4   testimony at a hearing.      We can also, frankly, I think do it

     5   on the papers.    I mean I think this is -- there are factual

     6   issues -- well, let me take that back.         I'm not sure that

     7   there are necessarily factual issues about the way the Nelkins

     8   communicated with the Schreibers and the things that were done

     9   even with this Court with regard to how the Nelkins proceeded

    10   and the case moved forward as a settlement was

    11   [indiscernible].

    12              THE COURT:     Look, the docket is the docket.

    13              MR. ROSENBLATT:     Yes.

    14              THE COURT:     The communications between you, you guys

    15   know about it.    Is there anything beyond that that you're

    16   going to ask me to take into account factually that isn't on

    17   the docket or something, you know, that is going to be

    18   essentially emails between the Schreibers and the Nelkins?

    19              MR. ROSENBLATT:     I think the primary focus of our --

    20   our primary focus is going to be the direct communications

    21   between the Nelkins and the Schreibers.         There is certainly

    22   ancillary --

    23              THE COURT:     I didn't ask for primary.      I --

    24              MR. ROSENBLATT:     I understand.

    25              THE COURT:     You know, I really can't stand it when
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 12 of 24 PageID #: 17475



                                                                                12

     1   lawyers know what I'm asking and decide not to answer it and

     2   pretend that I asked something else.         It's terribly

     3   frustrating.    I didn't ask the primary focus.        Is there any

     4   factual matter that I'm going to need to decide that will go

     5   beyond what's in the docket and the emails back and forth

     6   between Schreibers and Nelkins?

     7              MR. ROSENBLATT:     And I'm not avoiding it.       I'm just

     8   trying to think through it.

     9              THE COURT:     Think and then answer.

    10              MR. ROSENBLATT:     Okay.    I mean our position is that

    11   this is something that can be decided on the papers based on

    12   the communications between the Nelkins, the Schreibers, the

    13   docket, and those communications.        That said --

    14              THE COURT:     When you say those communications, just

    15   like emails back and forth?

    16              MR. ROSENBLATT:     Emails, proposed settlement

    17   agreements, those types of things.

    18              THE COURT:     Right.   The documents?

    19              MR. ROSENBLATT:     Yes.    But --

    20              THE COURT:     So I'm not going to see any affidavits

    21   about here's what else happened?

    22              MR. ROSENBLATT:     I will say that we don't believe

    23   it's necessary to have those.       But --

    24              THE COURT:     Am I going to see it?

    25              MR. ROSENBLATT:     Let me answer it this way.
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 13 of 24 PageID #: 17476



                                                                                13

     1              THE COURT:     You know what?    No.

     2              MR. ROSENBLATT:      No, no.

     3              THE COURT:     No.

     4              MR. ROSENBLATT:      The answer is --

     5              THE COURT:     Mr. Rosenblatt?

     6              MR. ROSENBLATT:      The answer is --

     7              THE COURT:     No, stop.

     8              MR. ROSENBLATT:      Yeah.

     9              THE COURT:     Answer my question.     Will I see

    10   affidavits or declarations of factual matters beyond what's in

    11   documents that went back and forth?        Yes or no; don't say

    12   anything else, please.

    13              MR. ROSENBLATT:      No.   I mean we -- we have enough

    14   with just what we can submit to the Court on the papers.

    15              THE COURT:     And don't get me wrong.      I'm not saying

    16   you can't have something.

    17              MR. ROSENBLATT:      Okay.

    18              THE COURT:     But I want to know what's coming so that

    19   I can intelligently address Ms. Hyland's request.

    20              MR. ROSENBLATT:      Okay.   So, obviously, I'm not

    21   waiving any right to present anything else.          I mean I assume

    22   the Court understands that.

    23              THE COURT:     I'm not asking you to.

    24              MR. ROSENBLATT:      Okay, fine.    But, yes, we -- our

    25   position is that this is essentially motion practice that can
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 14 of 24 PageID #: 17477



                                                                                14

     1   be done on the papers with direct evidence of communications

     2   between the Nelkins and the Schreibers and the docket, and

     3   that's all what we need.

     4              THE COURT:     Do you anticipate calling any witnesses

     5   to prove up any facts?

     6              MR. ROSENBLATT:        The Schreibers, possibly the

     7   Nelkins.   That's --

     8              THE COURT:     Will they be testifying to any facts

     9   that aren't already in the record or won't already be in the

    10   record when you submit your brief?

    11              MR. ROSENBLATT:     No.    That would be what we'd put in

    12   the papers.

    13              THE COURT:     Okay.

    14              MR. ROSENBLATT:     But it would be just maybe to flesh

    15   things out, that kind of thing.

    16              THE COURT:     Okay.    And on your side, what do you

    17   anticipate proving up?

    18              MS. HYLAND:     I'm surprised to hear there won't be

    19   declarations with factual information because that's -- we

    20   would certainly expect that and we'd expect to put those types

    21   of declarations in which is why we're here talking about

    22   discovery and, again, just because that's what we inferred

    23   from the letter that was submitted.

    24              THE COURT:     This would be so much easier for

    25   everybody involved if you guys sat down and talked to each
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 15 of 24 PageID #: 17478



                                                                                15

     1   other about what are we going to do here.         But we're not --

     2              MS. HYLAND:     Well, we --

     3              THE COURT:     -- past the point where that can happen.

     4              MS. HYLAND:     We did try to talk to Counsel.

     5              THE COURT:     Look, on both sides I know you're going

     6   to tell me we tried, we tried.       Sit down and do it or don't.

     7   But anyway, are you going to present in your submissions

     8   factual matter beyond --

     9              MS. HYLAND:     Yes.

    10              THE COURT:     -- the docket and -- what?      Tell me

    11   what.

    12              MS. HYLAND:     Well, we'll definitely be putting in

    13   declarations from the Nelkins.

    14              THE COURT:     To go beyond what was -- what's in

    15   documents that go back and forth?

    16              MS. HYLAND:     Most likely, yes.

    17              THE COURT:     Okay.

    18              MS. HYLAND:     Yes.   And --

    19              THE COURT:     Sorry to keep interrupting you, but I

    20   want to take this one thing at a time.

    21              MS. HYLAND:     Certainly.

    22              THE COURT:     Mr. Rosenblatt, are you going to seek to

    23   depose them in advance of a hearing?

    24              MR. ROSENBLATT:     If they're going to introduce

    25   things that are beyond the scope of communications, then
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 16 of 24 PageID #: 17479



                                                                                16

     1   certainly.    I mean we'd like to -- we don't want to take

     2   depositions.    We don't think it's necessary.        But if it's

     3   going to turn into a full-blown hearing where they're

     4   presenting evidence that we haven't seen before, obviously,

     5   we'd want to know.

     6                THE COURT:   I don't know whether it will or it

     7   won't.   I guess what I'm trying to find out is do you agree

     8   with the proposing that if there's a hearing, an evidentiary

     9   hearing, to determine factual matters, that you guys should

    10   exchange discovery in advance of that hearing?

    11                MR. ROSENBLATT:   Well, I mean we haven't -- we still

    12   don't have the file, so I mean we'd like that kind of --

    13                THE COURT:   It's not hard to have back and forth

    14   where you actually answer my questions, but you do have to

    15   make the choice to do it.      Do you agree with Ms. Hyland that

    16   if there's going to be an evidentiary hearing, there should,

    17   for example, there should be depositions of any witnesses

    18   going to testify at the hearing?

    19                MR. ROSENBLATT:   If that hearing is beyond the scope

    20   of the limited focus of the motion practice.          In other words,

    21   what I was talking about was the Schreibers testifying to

    22   maybe flesh out issues that are --

    23                THE COURT:   If the Nelkins give me an affidavit that

    24   has matters beyond what's in the docket or in their emails --

    25                MR. ROSENBLATT:   Right.
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 17 of 24 PageID #: 17480



                                                                                17

     1              THE COURT:     If it's something other than here are my

     2   emails, you think that instead of just questioning them about

     3   their affidavits on the stand, you should have a deposition

     4   first?

     5              MR. ROSENBLATT:     Not necessarily.      I don't --

     6              THE COURT:     Okay.   What else do you anticipate

     7   besides the Nelkins?

     8              MS. HYLAND:     Well, I think we'll probably again have

     9   -- we'd like to depose some of the attorneys, for example,

    10   possibly Mr. Faso or Mr. Koenig.

    11              THE COURT:     No, no.    Before we get to that --

    12              MS. HYLAND:     Oh, sorry.

    13              THE COURT:     -- in terms of what your brief would

    14   look like, what factual matters would you be presenting, you

    15   know, beyond the affidavits of the Nelkins?

    16              MS. HYLAND:     Oh, okay.    I'm sorry.    Documents, the

    17   declarations of the Nelkins.        I'm not sure if we're going to

    18   have other third-party witnesses that we'll be able to get

    19   declarations from, but we may have that.

    20              THE COURT:     All right.    Well, look, honestly, I

    21   think it's sort of premature because I don't know what need

    22   there will be for a factual determination until I see your

    23   submissions, really.      I'm not -- you know, certainly, I think

    24   if there's a factual dispute that the submission has raised,

    25   I'll have to determine that with an evidentiary hearing once I
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 18 of 24 PageID #: 17481



                                                                                18

     1   get a sense of what that hearing would need to look like, you

     2   know, by seeing who's disputing what.

     3                Then, I think we can more intelligently address

     4   whether in order to prepare for that hearing, you need

     5   discovery.    I'll tell you this, I think it's terribly

     6   inefficient.    You guys are already eating up way more value in

     7   litigation costs than this is worth, maybe not more than the

     8   dispute is worth but you -- this is terribly wasteful, I

     9   think.   And I'm sensitive to the idea that you're not entitled

    10   to discovery.    It may make sense, but it would certainly add

    11   to the cost.    I want to be as efficient as possible.

    12                If it's a matter of, you know, you've got affidavits

    13   going different directions and you're going to have to cross-

    14   examine people, my instinct would be, you know what, you can

    15   prepare to do that without a deposition.         But if there's

    16   something where, you know, you really don't know enough to be

    17   able to litigate fairly, then I'm going to have you engage in

    18   some limited deposition -- discovery.         But I'm really not

    19   going to know that until I see your submissions.          So let's set

    20   a schedule for that.

    21                One other thing, Ms. Hyland?

    22                MS. HYLAND:   Uh-huh.

    23                THE COURT:    Actually for both sides, you had in your

    24   motion for reconsideration the declaration of expert --

    25                MS. HYLAND:   Correct.
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 19 of 24 PageID #: 17482



                                                                                19

     1              THE COURT:     -- in legal ethics.     Is that something

     2   you anticipate adducing as evidence in some way?

     3              MS. HYLAND:     I would think so, yes, since it is a

     4   good cause issue.     So --

     5              THE COURT:     Right.   So you're going to need to --

     6   and do you anticipate doing the same?

     7              MR. ROSENBLATT:     Probably.

     8              THE COURT:     Okay.    I would like you guys to give

     9   some thought to the bar that you'll have to overcome.            There's

    10   case law about this in the circuit.        What you're asking me to

    11   determine is a legal question, that is, you know, in the realm

    12   of legal ethics, but it's a legal question.          There are

    13   certainly times when the expert testimony of a professional

    14   responsibility expert is relevant and admissible, but it tends

    15   to be where a lawyer defendant's state of mind is one of the

    16   elements of a criminal case or in the context of a legal

    17   malpractice case.     In those contexts, it's admissible.

    18              In the context of a dispute where the Court has to

    19   resolve a question of legal ethics, it's a legal question and

    20   not admissible.     I may have the ability to find my citation on

    21   that quickly.    I don't know if I can.       But I'm not going to

    22   ask you to wait for me while I find it, but I know there's

    23   Second Circuit case law that I was recently looking at on that

    24   very point.

    25              So I'm really dubious to the idea that there's a
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 20 of 24 PageID #: 17483



                                                                                20

     1   rule for expert witnesses, expert testimony, which isn't to

     2   say you can't have a legal ethics expert advise you about what

     3   to put in your brief, by all means.        But it's a legal

     4   question, and I don't anticipate, absent being shown good

     5   cause, that there's a basis for doing so having expert

     6   evidence.

     7               MS. HYLAND:    Okay.    We'll look into it and --

     8               THE COURT:    Yeah.

     9               MS. HYLAND:    -- and if we think it's compelling,

    10   we'll come back to you, I guess?

    11               THE COURT:    Okay.

    12               MS. HYLAND:    Okay.

    13               THE COURT:    So and I wanted to raise that because it

    14   may affect the schedule --

    15               MS. HYLAND:    Yes.

    16               THE COURT:    -- we have for setting a briefing

    17   schedule.    So you're going to be making the motion, right?

    18               MR. ROSENBLATT:    Yes.

    19               THE COURT:    Okay.    When do you want to put in your

    20   brief?

    21               MR. ROSENBLATT:    Let me just look at a calendar for

    22   a second --

    23               THE COURT:    Uh-huh.

    24               MR. ROSENBLATT:    -- if I may.

    25                         [Pause in proceedings.]
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 21 of 24 PageID #: 17484



                                                                                21

     1               MR. ROSENBLATT:    My clients advise that in two weeks

     2   they're going to be traveling --

     3               THE COURT:    Uh-huh.

     4               MR. ROSENBLATT:    -- for -- until the end of the

     5   month.   So I'd ask for at least until they're able to get

     6   back.    I know it's a little bit of a -- little bit of --

     7               THE COURT:    You guys -- I'm happy to have any

     8   schedule, any briefing schedule you guys are amenable to.

     9   Just give me your suggestion.

    10               MS. HYLAND:    Should we confirm with each other and

    11   come back to you?

    12               THE COURT:    That's fine.    Do you want to do that?

    13               MS. HYLAND:    Do you want to do that?

    14               MR. ROSENBLATT:    That's fine.

    15               THE COURT:    Okay.

    16               MS. HYLAND:    Okay.

    17               THE COURT:    So, look, I'm not resolving any requests

    18   for discovery today.      I really do think it's premature until I

    19   see your submissions.

    20               MS. HYLAND:    Okay.

    21               THE COURT:    And so with your -- give me your

    22   briefing -- your proposed briefing schedule.          Once you submit

    23   the briefs, once the briefing is complete, I'll ask you to get

    24   together and hopefully agree on something, you know, whether

    25   it's discovery or hearing dates or whatever.          If you can agree
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 22 of 24 PageID #: 17485



                                                                                 22

     1   on it, great.    I'll do what you agree on.        If you don't, just

     2   give me your competing suggestions, okay?

     3              So when do you think you can get me a letter with a

     4   proposed schedule?

     5              MS. HYLAND:     Wednesday.

     6              MR. ROSENBLATT:        Why don't we take a week.

     7              MS. HYLAND:     A week, okay.

     8              THE COURT:     That's fine.     Okay.   So I'll have that

     9   on February 14th.     Okay.      Just before I forget, I did find

    10   that case law I was talking about.         There's a case called

    11   Bernstein v. Bernstein Litowitz, 814 F.3rd 132 at page 144.

    12   And that cites some cases about how the court's not compelled

    13   to accept a legal ethics expert's declaration regarding

    14   whether an ethical duty had been triggered because that's a

    15   question for the court to decide.

    16              MS. HYLAND:     Okay.

    17              THE COURT:     But that's a starting point.       If you

    18   want me to consider something else, I will.          All right.    Is

    19   there anything else we can accomplish today?

    20              MS. HYLAND:     No.

    21              THE COURT:     No.

    22              MR. ROSENBLATT:       I think that covers it.     Thank you,

    23   Your Honor.

    24              THE COURT:     Thank you all.    Have a good day.

    25              MS. HYLAND:     Thank you.
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 23 of 24 PageID #: 17486



                                                                                23

     1   (Proceedings concluded at 11:10 a.m.)

     2                                 * * * * * *

     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:15-cv-06861-CBA-JO Document 621 Filed 02/08/19 Page 24 of 24 PageID #: 17487



                                                                                24

     1         I certify that the foregoing is a court transcript from

     2   an electronic sound recording of the proceedings in the above-

     3   entitled matter.

     4

     5

     6                                  Shari Riemer, CET-805

     7   Dated:   February 7, 2019

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
